DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the first connector” lacking antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,472,883.  Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘883 claims an adjustable barrier with cylindrical posts, expandable sections, hinges, tubular knuckles, castors and hinge locks.  The claims are rejected over claims 1-29 of ‘883 as being obvious variations thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,145,766 to Wickham et al. in view of U.S. Design Patent D732,259 to Lockwood.
Regarding claims 1, 7, 11, Wickham discloses an adjustable barrier having a central hinge being a cylindrical post (see fig. 1: 20 post) with first hinge (fig. 5: right side 74), a first and second expandable sections (fig. 1: left and right sides of central post 20), the second section coupled to the post by a second connector (fig. 5: left side 76), the sections are configured to rotate about the central hinge forming an articulation angle between sections (column 3, lines 19-26; claim 1).  Wickham does not disclose footings connected to each post.  Lockwood discloses a scissor type barrier with footings on each post (fig. 1: see horizontal footings with castor wheels).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wickham by using footings such as those disclosed by Lockwood in order to better stabilize and move the barrier.  Regarding the limitation of slideably coupled, the castors are shown as attached to horizontal bars.  It would have been obvious to insert the castors into the bar in a slideable manner since there is no other means of connections shown by Lockwood.  This would have been an obvious design choice.
Regarding claim 2, Wickham discloses the basic claim structure of the instant application of an articulating barrier but does not disclose specific angular dimensional limits.  Applicant fails to show criticality for specifically claimed dimensions, therefore it 
Regarding claim 3, Wickham discloses a hinge lock (14, 70 and 80) engaged to secure the sections.
Regarding claim 4, Wickham discloses the hinge lock as having a tubular region (fig. 5: see area where 18 points) and a locking region (fig. 5: see area of 18 inside 78) which is sized to be inserted into the post.
Regarding claim 5, Wickham discloses one slot (where 80 fits) extending through a thickness of the locking region, not two lateral sides.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an extra slot/fastener, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. The use of an additional slot and fastener would add further strength to the lock.
Regarding claims 8 and 9, Wickham discloses both sections as having a plurality of slats hingedly interconnected in a scissoring lattice type structure configured to expand and collapse.
Regarding claim 10, a sign holder is disclosed (see flags, fig. 1 Wickham).
Regarding claim 12, the first and second connectors form a tubular knuckle (see cross sections, best seen in fig. 6 circular cross sections of both structures of fig. 5) and a leaf (74, 76) extending from each of the knuckles, each knuckle is sized to receive an 




Claim Objections
Claims 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 6, the prior art of record does not disclose the limitations of claims 1, 3, 4, 5 and the tubular region of the hinge lock is received within the post at an upper portion of the sections and extend through the slots for fixing the sections relative to one another.  Regarding claim 13, the prior art of record does not disclose the limitations of claims 1, 11, 12 and the second expandable section is coupled to the cylindrical post by a coupling element extending through the knuckle of the second connector so the second expandable section does not rotate.  Regarding claim 14, the prior art of record does not disclose the limitations of claims 1, 11, 12 and the cylindrical post extends through the inner diameter of the knuckle, an inner  upright portion of the respective expandable section is positioned between the pair of opposing flanges.  Claims 15-19 are objected for depending from claim 14.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633